PER CURIAM.
As to the plaintiff’s right to recover a broker’s commission for the sale of the cars alleged to have been brought about by his procurement, there was a clear-cut question of fact; and the judge, in his charge,—in which every request submitted by the defendant was embodied, and to. which no exception was taken,—clearly presented the subject to the jury. We do not think that the verdict was so *1128clearly against the law that a direction at the close of the case in defendant’s favor would have been proper; and, the question having been presented to the jury in an unexceptionable charge, we find no legal ground for interfering with the verdict. The only exception taken was to the ruling excluding the conversation between the defendant’s president and one Matthews. This we have examined, but do not regard the ruling as erroneous. The judgment should therefore be affirmed, with costs.